Opinion by
Mr. Justice Brown,
The bill in this case was properly dismissed by the court below, but we do not approve what seems to have been the controlling reason in doing so; for the doctrine of “ the balancing of conveniences ” was not involved. Other and fundamental reasons existed why the relief asked for should not have been granted. The sixteenth finding of fact, found at the request of the Lehigh Coal & Navigation Company, was as follows: “ The testimony warrants the court in finding that the business of the plaintiffs was destroyed by combinations long before the grant to the power company, that they could not manufacture rods or buy rods, that they made no profits, never declared any *477dividends, and were at the time of filing this bill a moribund concern; further, that the plaintiffs have for years asked for, and obtained, reductions of rent from their lessors on the ground that they were not using the power, and that their business has been destroyed by combinations.” The twenty-fifth finding, at the request of the same defendant, was : “ The plans above referred to for enlarging the capacity of the canal have added to the supply at this time, and when completed, will furnish an adequate supply for all parties to this litigation.” At the instance of the Easton Power Company, the other defendant, the fourteenth finding was: “ The undisputed testimony is that the Stewart Wire Company does little or no business; that it has not paid a dividend since the organization was formed; that during the year ending June 1,1900, there was a large deficit; that they have not manufactured wire at a profit at any period since 1893; that they had not on hand at the time of the alleged grievances, any contracts, the completion of which was interfered with; that its property is 'dilapidated and out of repair ; that it only employs three wire drawers and cannot be considered a working concern; ” and the nineteenth was : “ In the plans prepared by Mr. John Ruddle and Mr. J. Madison Porter, the engineers appointed respectively by the Lehigh Coal & Navigation Company and the Easton Power Company, the capacity of that level of the canal will be so enlarged and increased that there will be ample power, not only for the Stewart Wire Company but for the grant contained in the agreement between the Easton Power Company and the Lehigh Coal & Navigation Company, dated May 1, 1899. These improvements, if completed, will in all probability prevent any recurrence of the alleged grievance complained of in the bill of complaint.”
In view of the foregoing findings, fully warranted by the evidence, there was no such irreparable and continuing injury resulting to the appellant from the alleged improper diversion of the water power by the appellees, even in the face of the facts found at plaintiff’s request, as would have justified the injunction prayed for, and the proper reason for refusing it was given by the learned judge when he said, “if the injunction should be withheld the actual damage to the plaintiff would be but trifling and easily compensated by a common-law action.”
*478Again, the laches of the appellant in instituting this proceeding, though not raised in the pleadings and not discussed in the hearing below, as stated by the learned judge, cannot be overlooked, for, under the facts in the case, it, without more, is in the way of equitable relief.
“ Relief by injunction is not controlled by arbitrary or technical rules, but the application for its exercise is addressed to the conscience and sound discretion of the court. Where a party seeks the intervention of a court of equity to protect his rights by injunction, the application must be seasonably made, or the rights may be lost, at least so far as equitable intervention is concerned. It is a rule practically without exception that a court of equhy will not grant relief by injunction where the party seeking it, being cognizant of his rights, does not take those steps to assert them which are open to him, but lies by and suffers his adversary to incur expenses and enter into burdensome engagements which would render the granting of an injunction against the completion of his undertaking, or the use thereof when completed, a great injury to him. A suitor who by laches has made it impossible for a court to enjoin his adversary without inflicting great injury upon him will be left to pursue his ordinary legal remedy. This rule is especially applicable where the object of the injunction is to restrain the completion or u'se of public works, and where the granting of the injunction would operate injuriously to the public as well as to the party against whom the injunction is sought: ” 16 Am. & Eng. Ency. of Law (2d ed.), p. 356.
The sixteenth finding of fact at the request of the Easton Power Company was : “ The Easton Power Company is engaged in supplying electric light and power to the citizens and residents of the city of Easton, and the territory adjacent thereto, including the town of Phillipsburg, in the state of New Jersey. It is the only company furnishing electric light either in Easton or in Phillipshurg, covering a population of about 40,000 people. The Easton Power Company also supplies the municipal lighting for the town of Phillipsburg. It also supplies power for the entire system of street railways in the city of Easton and in the town of Phillipsburg, carrying about 15,000 passengers daily. It supplies power for the operation of the system of the Easton, Palmer and Bethlehem Street Railway *479Company, carrying passengers from Easton to Bethlehem. It also supplies light and power to the Ingersoll-Sergeant Drill Company, a large manufacturing establishment adjacent to the city of Easton, and also supplies light and power to other large manufacturing establishments in the said district.” In view of the service rendered to the public by the Easton Power Company, as so found by the court below, the rule as to laches is as properly applicable as in a case of purely public works.
The appeal is dismissed at appellant’s cost without prejudice to any rights it may have at law.